     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 1 of 28. PageID #: 426
                                                                             1


1                        UNITED STATES OF AMERICA
                   FOR THE NORTHERN DISTRICT OF OHIO
2                          EASTERN DIVISION

3                                 - - - - -

4
5        UNITED STATES OF AMERICA,                  )
                                                    )
6                                 Plaintiff,        )    Case No.
                                                    )
7                      vs.                          )    1:18CR513
                                                    )
8        TREVOR C. MARLYNE,                         )
                                                    )
9                                 Defendant.        )

10
11                                - - - - -

12           TRANSCRIPT OF PROCEEDINGS HAD BEFORE MAGISTRATE

13            JUDGE JONATHAN D. GREENBERG, MAGISTRATE JUDGE OF

14                SAID COURT, ON FRIDAY, APRIL 26TH, 2019,

15                    COMMENCING AT 10:05 O'CLOCK A.M.

16                                - - - - -

17
18       Court Reporter:                      GEORGE J. STAIDUHAR
                                              801 W. SUPERIOR AVE.,
19                                            SUITE 7-184
                                              CLEVELAND, OHIO 44113
20                                            (216) 357-7128

21                                - - - - -

22
23
24
25
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 2 of 28. PageID #: 427
                                                                             2


1         APPEARANCES:
2             On behalf of the Government:
3                 OFFICE OF THE U.S. ATTORNEY
                  BY: AARON P. HOWELL, AUSA
4                 208 Federal Bldg.
                  2 South Main Street
5                 Akron, OH 44308
6
7             On behalf of the Defendant:
8                 FRIEDMAN & NEMECEK
                  BY: ERIC F. LONG, ESQ.
9                 Ste. 650
                  1360 East Ninth Street
10                Cleveland, OH 44114
11
12                                - - - - -
13
14
15
16
17
18
19
20
21
22
23
24
25
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 3 of 28. PageID #: 428
                                                                             3


1                         PROCEEDINGS
2                       THE COURT: Thank you. Please be seated.
3                       (Case called.)
4                       THE COURT: Good morning. On behalf of the
5       United States?
6                       MR. HOWELL: Good morning, your Honor.
7                       Aaron Howell on behalf of the United
8       States.
9                       THE COURT: On behalf of the Defendant?
10                      MR. LONG: Good morning, your Honor. Nice
11      to see you.
12                      Eric Long on behalf of Mr. Marlyne.
13                      THE COURT: Good morning.
14                      Mr. Howell, is this a matter that the Crime
15      Victims' Rights Act applies here?
16                      MR. HOWELL: No, your Honor.
17                      THE COURT: Very well.
18                      Sir, you are Trevor C. Marlyne?
19                      THE DEFENDANT: Yes, sir.
20                      THE COURT: Did I pronounce that correctly?
21                      THE DEFENDANT: Marlyne, sir.
22                      THE COURT: Marlyne. Okay.
23                      THE DEFENDANT: Yes, sir.
24                      THE COURT: Okay. Mr. Marlyne, I have been
25      informed you wish to plead guilty today. Is my
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 4 of 28. PageID #: 429
                                                                             4


1       understanding correct?
2                       THE DEFENDANT: Yes.
3                       THE COURT: Now, also, I further understand
4       you have consented to having this Court receiving your
5       plea.
6                       Is that likewise correct?
7                       THE DEFENDANT: Yes, sir.
8                       THE COURT: I have an original consent form
9       on the bench here with me, and I would like you to take a
10      look at it, please.
11                      (Pause.)
12                      THE COURT: Mr. Marlyne, is that your
13      signature on the consent?
14                      THE DEFENDANT: Yes, sir, it is.
15                      THE COURT: And have you discussed this
16      consent with your attorney?
17                      THE DEFENDANT: Yes, I have.
18                      THE COURT: And do you understand you have a
19      right to offer your guilty plea to Judge Boyko, the trial
20      judge in this case, correct?
21                      THE DEFENDANT: Yes, sir.
22                      THE COURT: Do you understand that by
23      giving this consent to my jurisdiction, you are giving
24      up your right to offer your guilty plea directly to
25      Judge Boyko?
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 5 of 28. PageID #: 430
                                                                             5


1                       THE DEFENDANT: Yes, sir.
2                       THE COURT: Sir, do you still wish to
3       proceed with your plea here today?
4                       THE DEFENDANT: Yes, sir, I do.
5                       THE COURT: Very well. The purposes of this
6       proceeding are the establish that you are competent to
7       make a plea, to make sure your plea is free and
8       voluntary, to be certain that you understand the charges
9       asserted against you and actual penalties for those
10      charges and the constitutional rights you will be giving
11      up by pleading guilty, to determine that there is a
12      factual basis for the plea, and to receive your plea.
13                      Before receiving your plea, I will be asking
14      you a series of questions. The court reporter will
15      record my questions and your answers. Only spoken or
16      oral answers can be recorded as opposed to a nod of the
17      head or a gesture.
18                      So simply, clearly, state your answers. If
19      you don't understand my questions or at any time you wish
20      to consult with your attorney, please say so because it
21      is essential to a valid plea that you understand each
22      question before you answer it.
23                      Do you understand these instructions?
24                      THE DEFENDANT: Yes, sir.
25                      THE COURT: Sir, you have a right to remain
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 6 of 28. PageID #: 431
                                                                             6


1       silent. You are not required to make a statement, and
2       anything you say may be used against you. Before
3       receiving your guilty plea, there are a number of
4       questions I will ask to assure that your plea is valid.
5                       By answering these questions, you will be
6       making statements against your interests, and you will
7       incriminate yourself.
8                       Do you understand that by proceeding here
9       today with a guilty plea you will necessarily be giving
10      up your right to remain silent?
11                      THE DEFENDANT: Yes, sir.
12                      THE COURT: Now, if the clerk can please
13      swear in the Defendant?
14                               TREVOR C. MARLYNE

15      the Defendant herein, called as a witness, and

16      being first duly sworn, was examined and testified

17      as follows:

18                      THE DEFENDANT: I do.
19                      THE COURT: Very well. Have a seat, sir.
20                      Now, you have now been sworn and are under
21      oath to tell the truth. Your answers to my questions may
22      subject you to prosecution for perjury for making a false
23      statement if you do not tell the truth.
24                      Do you understand the consequences if you
25      fail to tell the truth?
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 7 of 28. PageID #: 432
                                                                             7


1                       THE DEFENDANT: Yes, I do.
2                       THE COURT: Very well. As part of this
3       proceeding, I must now determine that you are competent,
4       that is, that you understand the proceedings for your
5       entry of a knowing plea.
6                       So what is your full name?
7                       THE DEFENDANT: Trevor Charles Marlyne.
8                       THE COURT: And how old are you?
9                       THE DEFENDANT: I am 33 years old.
10                      THE COURT: Are you a citizen of the
11      United States?
12                      THE DEFENDANT: Yes, sir, I am.
13                      THE COURT: Sir, how far did you go in
14      school?
15                      THE DEFENDANT: Some college.
16                      THE COURT: So I am correct that you can
17      both speak, understand, read, and write the English
18      language?
19                      THE DEFENDANT: Yes, sir.
20                      THE COURT: Now, are you currently on
21      probation, parole, or supervised release for any state or
22      federal conviction?
23                      THE DEFENDANT: Pretrial probation for
24      this --
25                      THE COURT: Other than this case.
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 8 of 28. PageID #: 433
                                                                             8


1                       THE DEFENDANT: -- no, sir.
2                       THE COURT: In the last 12 months, have you
3       been treated for any mental illness, alcohol addiction,
4       or addiction to narcotic drugs?
5                       THE DEFENDANT: No, sir.
6                       THE COURT: In the last 24 hours, have
7       you taken any medication, any drugs, or consumed any
8       alcohol?
9                       THE DEFENDANT: No, sir.
10                      THE COURT: Mr. Howell, is there any
11      doubt as to this Defendant's competence to plead at this
12      time?
13                      MR. HOWELL: There is none, your Honor.
14                      THE COURT: Mr. Long, is there any doubt as
15      to your client's competence to plead at this time?
16                      MR. LONG: No, your Honor.
17                      THE COURT: Now, Mr. Marlyne, you have a
18      right to be represented by an attorney at each and every
19      stage of the proceedings in this case. If you cannot
20      afford an attorney, the Court will appoint one to
21      represent you at no charge.
22                      Are you represented here today by
23      Mr. Long?
24                      THE DEFENDANT: Yes, sir.
25                      THE COURT: And have you had enough time to
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 9 of 28. PageID #: 434
                                                                             9


1       discuss with him the charges made against you and your
2       response to those charges?
3                       THE DEFENDANT: Yes, sir.
4                       THE COURT: Are you completely satisfied
5       with your attorney's representation and any advice he has
6       given you?
7                       THE DEFENDANT: Very much so, yes, sir.
8                       THE COURT: Now, by proceeding with a guilty
9       plea, you will be giving up several constitutional
10      rights. I next want to explain and review with you what
11      those rights are and establish that you understand --
12      that you understand what you are giving up by pleading
13      guilty.
14                      Sir, you have a right to be tried -- excuse
15      me -- you have a right to stand by your plea of not
16      guilty and require the government to proceed to trial.
17      You have a right to a trial by jury including the
18      assistance of counsel at trial.
19                      At such a trial, you will be presumed
20      innocent, and the government would be required to
21      prove you guilty by competent evidence beyond a
22      reasonable doubt. You do not have to prove that you are
23      innocent.
24                      Do you understand these rights?
25                      THE DEFENDANT: Yes, sir.
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 10 of 28. PageID #: 435
                                                                            10


1                        THE COURT: And do you understand by
2        pleading guilty you will be giving up these rights?
3                        THE DEFENDANT: Yes, sir.
4                        THE COURT: Sir, you have a right to
5        compulsory process. That is, at trial, you have the
6        right to the issuance of subpoenas to require the
7        attendance of witnesses to testify in your defense or to
8        produce exhibits or documents for trial.
9                        Do you understand your right to compulsory
10       process?
11                       THE DEFENDANT: Yes, sir.
12                       THE COURT: And do you understand by
13       pleading guilty you will be giving up this right?
14                       THE DEFENDANT: Yes, sir.
15                       THE COURT: You have the right to hear, see,
16       and cross-examine all witnesses the United States may
17       present against you.
18                       Do you understand your right to confront
19       witnesses who would testify against you?
20                       THE DEFENDANT: Yes, sir.
21                       THE COURT: And do you understand that by
22       pleading guilty you will be giving up this right?
23                       THE DEFENDANT: Yes, sir.
24                       THE COURT: You have the right to remain
25       silent at trial. While you would have the right to
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 11 of 28. PageID #: 436
                                                                            11


1        testify if you chose to do so, you would also have the
2        right not to testify, and no inference or suggestion of
3        guilt can be drawn from the fact that you did not
4        testify.
5                        Do you understand your right to remain
6        silent?
7                        THE DEFENDANT: Yes, sir.
8                        THE COURT: And do you understand that by
9        pleading guilty you will be giving up this right?
10                       THE DEFENDANT: Yes, sir.
11                       THE COURT: Now, as I stated earlier, if you
12       proceed with your plea of guilty, you will be giving up
13       your right not to incriminate yourself. You will have to
14       acknowledge that you engaged in criminal conduct to make
15       a valid guilty plea.
16                       Do you understand your right not to
17       incriminate yourself?
18                       THE DEFENDANT: Yes, sir.
19                       THE COURT: And do you understand that by
20       pleading guilty you will be giving up this right?
21                       THE DEFENDANT: Yes, sir.
22                       THE COURT: If you plead guilty and
23       Judge Boyko accepts your plea, do you understand that you
24       would be giving up the right to a trial and the other
25       rights I've just discussed? There will be no trial, and
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 12 of 28. PageID #: 437
                                                                            12


1        that the District Judge will enter a judgment of guilty
2        and sentence you on the basis of your guilty plea after
3        considering a presentence report.
4                        Do you understand that?
5                        THE DEFENDANT: Yes, sir.
6                        THE COURT: Do you understand that the
7        offense to which you are pleading guilty is a felony
8        offense, and a judgment of guilty may deprive you of
9        other civil rights such as the right to vote, the right
10       to hold public office, the right to serve on a jury, and
11       the right to possess any kind of firearm?
12                       THE DEFENDANT: Yes, sir.
13                       THE COURT: Sir, do you have a copy of the
14       indictment?
15                       THE DEFENDANT: Yes, sir, I do.
16                       THE COURT: And have you discussed with your
17       attorney the charges in the indictment to which you are
18       entering a plea of guilty?
19                       THE DEFENDANT: Yes, sir.
20                       THE COURT: Do you understand the charges
21       made against you in the indictment?
22                       THE DEFENDANT: Yes, sir, I do.
23                       THE COURT: Mr. Howell, can you please state
24       the maximum possible penalties for the count which
25       Mr. Marlyne intends to plead?
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 13 of 28. PageID #: 438
                                                                            13


1                        MR. HOWELL: Yes, your Honor.
2                        The Defendant will be pleading guilty to
3        Count 1. That carries with it a maximum term of
4        imprisonment of up to 20 years, a maximum statutory fine
5        of up to $4.6 million dollars, a maximum period of
6        supervised release of up to three years. It requires a
7        special assessment of $100.
8                        THE COURT: What is the title and code
9        section of the count?
10                       MR. HOWELL: Title 18 United States Code,
11       Section 1956(h), conspiracy to launder money, your
12       Honor.
13                       THE COURT: Is there any restitution?
14                       MR. HOWELL: No, your Honor.
15                       THE COURT: Is there any forfeiture?
16                       MR. HOWELL: Your Honor, the forfeiture just
17       refers to the fact that the Defendant does not have any
18       interest, ownership, and will not contest the forfeiture
19       outlined in the indictment.
20                       THE COURT: Very well. Mr. Marlyne, do
21       you understand the maximum possible penalties you are
22       facing?
23                       THE DEFENDANT: Yes, sir, I do.
24                       THE COURT: Do you understand the forfeiture
25       issue as has been explained by the Assistant United
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 14 of 28. PageID #: 439
                                                                            14


1        States Attorney?
2                        THE DEFENDANT: Yes, sir.
3                        THE COURT: And do you understand this
4        Court's obligation to impose a special assessment in this
5        case?
6                        THE DEFENDANT: Yes, sir.
7                        THE COURT: And again, so the record is
8        clear, there is no implication as relates to immigration
9        status on behalf of your client.
10                       Is that correct, Mr. Long?
11                       MR. LONG: That is correct.
12                       THE COURT: Now, Mr. Marlyne, is your
13       decision to plead guilty the result of an exercise of
14       your own free will?
15                       THE DEFENDANT: Yes, sir.
16                       THE COURT: Has anyone threatened you or
17       threatened anyone else in order to get to you plead
18       guilty?
19                       THE DEFENDANT: No, sir.
20                       THE COURT: Now, my understanding is, there
21       has been a plea agreement entered into between you or
22       your lawyer on your behalf and counsel for the
23       government.
24                       Is that correct?
25                       THE DEFENDANT: Yes, sir.
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 15 of 28. PageID #: 440
                                                                            15


1                        THE COURT: Do you have a copy of the plea
2        agreement?
3                        THE DEFENDANT: Yes, sir, I do.
4                        THE COURT: I am going to show you the
5        original plea agreement I have here at the bench and ask
6        you to look at the last page.
7                        Is that your signature on the last page of
8        the plea agreement?
9                        THE DEFENDANT: Yes, sir, it is.
10                       THE COURT: Did you put your initials -- are
11       those your initials on the lower right-hand corner of
12       each page?
13                       THE DEFENDANT: Yes, sir, they are.
14                       THE COURT: Did you have an opportunity to
15       read and discuss this plea agreement with your attorney
16       before you signed it.
17                       THE DEFENDANT: Yes, sir?
18                       THE COURT: And you understand the terms of
19       the plea agreement?
20                       THE DEFENDANT: Yes, sir, I do.
21                       THE COURT: Mr. Marlyne, thank you.
22                       Mr. Howell, can you please state the
23       substance of the plea agreement for the record?
24                       MR. HOWELL: Yes, your Honor.
25                       Defendant agrees to plead guilty to Count 1.
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 16 of 28. PageID #: 441
                                                                            16


1        The parties agree to the guideline computation, which is
2        listed at paragraph 16 of the plea agreement, and that
3        the parties agree that no other specific offense
4        characteristics, guideline adjustments, or guideline
5        departures apply.
6                        The United States will agree to recommend a
7        two-level reduction for acceptance of responsibility.
8        The parties do not have an agreement in regards to the
9        Criminal History Category, and the parties understand
10       that that will be determined by the Court after the
11       completion of a presentence investigation by the U.S.
12       Probation Office. And the parties also have stipulated
13       to a factual basis for the plea that is outlined in
14       paragraph 21.
15                       THE COURT: And in the agreement, is there
16       an agreed adjusted offense level absent a Criminal
17       History?
18                       MR. HOWELL: There is, your Honor.
19                       Specifically, I can just outline the
20       guideline computation. We have agreed there is a base
21       offense level of 10, and that's based upon the
22       calculation of the drugs, specifically marijuana, that
23       were involved in this money-laundering conspiracy,
24       specifically six pounds.
25                       The Defendant will be convicted under Title
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 17 of 28. PageID #: 442
                                                                            17


1        18 United States Code, Section 1956. That adds two
2        levels. We are agreeing to a mitigating role adjustment
3        of minus three levels as well as the acceptance of
4        responsibility minus two for an adjusted offense level of
5        7.
6                        THE COURT: Mr. Long, are you in accord with
7        the substance of the plea agreement as stated by
8        Mr. Howell?
9                        MR. LONG: Yes, we are, your Honor.
10                       THE COURT: Mr. Marlyne, are you likewise in
11       accord with the substance of the plea agreement as stated
12       by the Assistant United States Attorney?
13                       THE DEFENDANT: Yes, sir.
14                       THE COURT: Mr. Marlyne, has anyone,
15       including your lawyer, the lawyer for the government,
16       this Court, or any other court made any promise other
17       than those contained in this plea agreement to induce you
18       to plead guilty today?
19                       THE DEFENDANT: No, sir.
20                       THE COURT: Mr. Marlyne do you understand
21       that if I recommend acceptance of this agreement and
22       Judge Boyko accepts my recommendation, that you cannot
23       withdraw your guilty plea?
24                       THE DEFENDANT: Yes, sir.
25                       THE COURT: I direct your attention to page
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 18 of 28. PageID #: 443
                                                                            18


1        5, paragraph 19 of the plea agreement. Sir, do you
2        understand that you cannot appeal your sentence
3        except under the limit circumstances permitted by that
4        section?
5                        THE DEFENDANT: Yes, sir.
6                        THE COURT: Do you understand that you
7        cannot contest your conviction or sentence by any
8        post-conviction proceedings?
9                        THE DEFENDANT: Yes, sir.
10                       THE COURT: Have you and your attorney
11       discussed how the Sentencing Commission Guidelines might
12       apply to this case?
13                       THE DEFENDANT: Yes, sir.
14                       THE COURT: I direct your attention to
15       paragraphs 11 through 18 of the plea agreement beginning
16       on page 3.
17                       Sir, do you understand that these paragraphs
18       discuss the application of the Sentencing Guidelines to
19       your case?
20                       THE DEFENDANT: Yes, sir.
21                       THE COURT: Has your attorney discussed with
22       you the range of sentence that you may receive?
23                       THE DEFENDANT: Yes, sir, he has.
24                       THE COURT: Mr. Long, please, without
25       waiving any attorney-client privilege, state for the
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 19 of 28. PageID #: 444
                                                                            19


1        record the substance of discussions that you had
2        with Mr. Marlyne as it relates to the Sentencing
3        Guidelines?
4                        MR. LONG: Yes. Thank you, your Honor.
5                        Mr. Marlyne and I have discussed not only
6        the maximum possible penalties but also the guideline
7        ranges, the enhancements, the calculation, and
8        ultimately, the adjusted offense level of 7, as well as
9        the corresponding range and options within the category
10       A, B, C, and D and also the potential computation of
11       Criminal History and discussed the guideline ranges for
12       those various options.
13                       THE COURT: Have you discussed with your
14       client the reductions that he has or has made an
15       agreement with the United States as it relates to
16       mitigating role adjustment and acceptance of
17       responsibility?
18                       MR. LONG: Yes, your Honor, we have.
19                       THE COURT: And have you likewise discussed
20       with your client the enhancement as relates to a
21       conviction of 18 U.S.C. 1956?
22                       MR. LONG: I have, your Honor.
23                       THE COURT: Mr. Marlyne, are you in
24       agreement with what your counsel just stated?
25                       THE DEFENDANT: Yes, sir.
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 20 of 28. PageID #: 445
                                                                            20


1                        THE COURT: Mr. Howell, on behalf of the
2        United States, does the government agree with the
3        substance of defense counsel's position of the applicable
4        sentencing range?
5                        MR. HOWELL: Yes, your Honor.
6                        THE COURT: Mr. Marlyne, do you understand
7        sentencing rests within the discretion of the Court; that
8        federal sentencing law requires the Court to impose a
9        sentence, which is sufficient but not greater than
10       necessary to comply with the purposes of sentencing as
11       set out in the United States Code, and that in doing so,
12       the Court must consider the advisory Sentencing
13       Guidelines we have been discussing here in open Court?
14                       THE DEFENDANT: Yes, sir.
15                       THE COURT: Do you understand, however, that
16       the Court will determine the advisory United States
17       Sentencing Guidelines, imprisonment range after a
18       presentence report has been prepared by the U.S.
19       Probation Office.
20                       THE DEFENDANT: Yes, sir.
21                       THE COURT: Sir, do you further understand
22       that any recommendations contained in the plea agreement
23       are not binding on the Court, and the Court may impose
24       any sentence provided by law including up to the maximum,
25       which has previously been discussed here in open Court?
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 21 of 28. PageID #: 446
                                                                            21


1                        THE DEFENDANT: Yes, sir.
2                        THE COURT: Sir, do you likewise understand
3        the Court alone will decide the applicable sentencing
4        range under the advisory Sentencing Guidelines, whether
5        there is any basis to depart from that range or impose a
6        sentence outside of the Guidelines and what sentence to
7        impose?
8                        THE DEFENDANT: Yes, sir.
9                        THE COURT: Sir, in other words, the
10       sentence that the Court imposes may be different from any
11       estimate your attorney has given you.
12                       Do you understand that?
13                       THE DEFENDANT: Yes, sir.
14                       THE COURT: Sir, you understand that if the
15       Court imposes a sentence different than what is
16       recommended by the government or your attorney, that you
17       have no right to withdraw your guilty plea?
18                       THE DEFENDANT: Yes, sir.
19                       THE COURT: Do you understand that, as
20       previously discussed, it is only under some limited
21       circumstances that you or the government may have the
22       right to appeal any sentence imposed?
23                       THE DEFENDANT: Yes, sir.
24                       THE COURT: Sir, do you also understand that
25       parole has been abolished, and that if you are sentenced
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 22 of 28. PageID #: 447
                                                                            22


1        to prison, you will not be released early on parole?
2                        THE DEFENDANT: Yes, sir.
3                        THE COURT: Having discussed your rights
4        with you, Mr. Marlyne, do you still wish to proceed with
5        a guilty plea?
6                        THE DEFENDANT: Yes, sir, I do.
7                        THE COURT: I will now review with you the
8        portion of the plea agreement, which you stipulate to the
9        facts as they relate to your conduct, as charged in the
10       indictment. You will have an opportunity to correct any
11       facts you believe to be incorrect. I direct your
12       attention to page 6 of the plea agreement, specifically
13       paragraph 21.
14                       Mr. Howell, can you please read the factual
15       basis?
16                       MR. HOWELL: Yes, your Honor. Thank you.
17                       The Defendant agrees the following summary
18       fairly and accurately sets forth the Defendant's offense
19       conduct and a factual basis for the guilty plea. He
20       further agrees that the facts set forth in the summary
21       are true and could be established beyond a reasonable
22       doubt if the case were to proceed to trial.
23                       Within the timeframe noted in the
24       indictment, the Defendant Trevor Marlyne knowingly and
25       intentionally combined, conspired, and agreed together
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 23 of 28. PageID #: 448
                                                                            23


1        and with others, including but not limited to the
2        co-defendants in this case, to knowingly and
3        intentionally conduct and attempt to conduct a series of
4        financial transactions affecting interstate commerce,
5        which transactions involved the proceeds from a specified
6        unlawful activity, in this case conspiracy to distribute
7        and to possess with the intent to distribute marijuana, a
8        violation of Title 21 United States Code, Section 846, as
9        well as a violation of Title 21 United States Code,
10       Section 841 and Title 18 United States Code, Section 2,
11       knowing that the transactions were designed, in whole or
12       in part, to conceal and disguise the nature, location,
13       source, ownership, and control of the proceeds of the
14       specified unlawful activity, all in violation of Title 18
15       United States Code, Section 1956(a)(1)(B)(i) and with the
16       intent to promote in carrying on the specified unlawful
17       activity in violation of Title 18 United States Code,
18       Section 1956(a)(1)(A)(i).
19                       THE COURT: Mr. Marlyne, do you agree with
20       the facts as stated so far?
21                       THE DEFENDANT: Yes, sir.
22                       THE COURT: Very well. Proceed, Mr. Howell.
23                       Thank you.
24                       MR. HOWELL: On at least two occasions, the
25       Defendant Trevor Marlyne accepted marijuana in the
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 24 of 28. PageID #: 449
                                                                            24


1        Northern District of Ohio from one of his co-conspirators
2        and possessed that marijuana with the intent to
3        distribute it. On at least two occasions, the Defendant
4        then provided United States Currency to that same
5        co-conspirator in the Northern District of Ohio for
6        shipment to Aaron Eisenberg in California.
7                        The parties agree that the Defendant
8        possessed with the intent to distribute at least
9        six pounds, which equates to 2.72 kilograms of
10       marijuana, in the Northern District of Ohio during this
11       conspiracy.
12                       THE COURT: Mr. Marlyne, are you in total
13       agreement with the factual basis as contained in the plea
14       agreement?
15                       THE DEFENDANT: Yes, sir, I am.
16                       THE COURT: Do you wish to make any changes
17       in the factual basis upon the plea agreement as it has
18       been read to you?
19                       THE DEFENDANT: No, sir.
20                       THE COURT: Mr. Long, do you agree that
21       the factual basis covers each of the essential elements
22       of the offense to which Mr. Marlyne intends to plead
23       guilty?
24                       MR. LONG: I do, your Honor.
25                       THE COURT: Mr. Howell, on behalf of the
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 25 of 28. PageID #: 450
                                                                            25


1        United States, is there anything that the Court has
2        failed to cover prior to receiving the plea?
3                        MR. HOWELL: I don't believe so, your Honor.
4        Thank you.
5                        THE COURT: Is the United States satisfied
6        that the Court has fulfilled the retirements pursuant to
7        Criminal Rule 11?
8                        MR. HOWELL: Yes, your Honor.
9                        THE COURT: Mr. Long, is there anything
10       I failed to cover prior to receiving your client's
11       plea?
12                       MR. LONG: No, your Honor.
13                       THE COURT: Are you satisfied that the Court
14       has fulfilled the requirements necessary pursuant to
15       Criminal Rule 11?
16                       MR. LONG: Yes, your Honor.
17                       THE COURT: Thank you.
18                       Mr. Marlyne, I am now prepared to receive
19       your plea. Would you like to confer with your attorney
20       before I ask you what your plea is?
21                       THE DEFENDANT: No, sir.
22                       THE COURT: Do you have any questions of me
23       before I ask you what your plea is?
24                       THE DEFENDANT: No, sir.
25                       THE COURT: Now, having advised you of your
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 26 of 28. PageID #: 451
                                                                            26


1        rights, having established your competence and having
2        found a factual basis for your plea, I ask you now, how
3        do you plead to Count 1 of the indictment? Guilty or not
4        guilty.
5                        THE DEFENDANT: Guilty.
6                        THE COURT: The record will reflect the
7        Defendant has tendered a plea of guilty.
8                        For the record, it is my finding that the
9        Defendant Trevor C. Marlyne is fully competent to and
10       capable of entering an informed plea; that he is aware of
11       the nature of the charges brought against him and the
12       consequences of his plea, and that his plea of guilty to
13       Count 1 of the indictment in this case is a knowing and
14       voluntary plea supported by an independent basis in fact,
15       containing each of the essential elements of the offense
16       as charged.
17                       I, therefore, recommend that Judge Boyko
18       approve the plea agreement, accept Mr. Marlyne's plea,
19       and adjudge him guilty of the offense charged in Count 1
20       of the indictment.
21                       The Court will order a presentence
22       investigation report prior to sentencing. I would advise
23       you, Mr. Marlyne, that it is in your best interests to
24       cooperate with the probation officer in furnishing
25       information for that report since the report will be an
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 27 of 28. PageID #: 452
                                                                            27


1        important decision as to what your sentence will be.
2                        You or your counsel will have a right and
3        opportunity to examine that report and comment on it at
4        the time of sentencing. The disposition for sentence in
5        this case has been set for August 9, 2019, at 11:00
6        o'clock a.m. before Judge Boyko.
7                        Is there anything further on behalf of the
8        United States?
9                        MR. HOWELL: No, your Honor. Thank you.
10                       THE COURT: Is there anything further on
11       behalf of the Defendant?
12                       MR. LONG: No, your Honor.
13                       THE COURT: The Defendant's bond is
14       continued. This Court is in recess.
15                       (Hearing concluded at 10:27 a.m.)
16                                -----
17
18
19
20
21
22
23
24
25
     Case: 1:18-cr-00513-CAB Doc #: 103 Filed: 05/07/19 28 of 28. PageID #: 453
                                                                            28


1        State of Ohio,     )
                            )       SS:
2        County of Cuyahoga,)

3
4                         C E R T I F I C A T E

5
6                    I, George J. Staiduhar, within and for the

7        State of Ohio, do hereby certify that the above

8        transcript is a true and accurate record of the hearing

9        held before Magistrate Judge Jonathan D. Greenberg.              This

10       record was prepared from the K Drive of the

11       Court's computer.

12                   IN WITNESS WHEREOF, I have hereunto set my

13       hand and seal of office in Cleveland, Ohio, on this

14       7th day of May A.D., 2019.

15
16
17                                      s/George J. Staiduhar
                                        George J. Staiduhar
18                                      Notary Public - State of Ohio
                                        My commission expires 8-1-2022
19                                      Commission No. 2017-RE-664619

20
21
22
23
24
25
